Citation Nr: 1404050	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  10-22 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for an eye disability, to include a refractive error.

3.  Entitlement to service connection for right knee patellar tendonitis.

4.  Entitlement to service connection for left knee patellar tendonitis.

5.  Entitlement to service connection for a lumbar spine disability, to include lumbar strain, degenerative disc disease and degenerative facet joint disease.

6.  Entitlement to service connection for a cervical spine disability, to include cervical strain and degenerative disc disease.

7.  Entitlement to service connection for left hip degenerative joint disease.

8.  Entitlement to service connection for thrombophlebitis.


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran had active service from July 1980 to December 1980, from October 2003 to June 2004, and from November 2006 to March 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In April 2013 the Board remanded these matters to the agency of original jurisdiction for further development.  The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The purpose of the remand was to, in part, afford the Veteran specifically-identified VA examinations.  This, and other, ordered development is shown to have been completed to the extent possible.  For example, the Veteran was invited to select an accredited representative, and chose not to do so.  The Board is satisfied that there has been substantial compliance with this specific remand directive and the Board may therefore proceed with appellate review.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall.

A claim of service connection for fungal nails of the feet was addressed in the Board's April 2013 remand and granted by the RO in an August 2013 rating decision.  This issue, therefore, is therefore no longer before the Board for appellate consideration.

The Board noted in its April 2013 remand that, in a July 2012 statement, the Veteran stated that he was suffering from tinnitus as a result of his hearing loss.  His statements indicated that he wished to file a claim for service connection for tinnitus.  Entitlement to service connection for tinnitus was denied by the RO in a January 2010 rating decision and the appellant did not appeal the decision.  Thus, the Board observed that the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for tinnitus had been raised by the record, but had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board in April 2013 observed that it did not have jurisdiction over it, and referred the matter to the AOJ for appropriate action.  This ordered development is not shown to have occurred.  Therefore, the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for tinnitus must again be referred to the AOJ to be adjudicated.  

The issue of entitlement to service connection for thrombophlebitis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran has a current right or left ear hearing loss disability under VA regulations.

2.  The Veteran has not been diagnosed with a chronic eye disability at any point during the appeal period other than a refractive error, which is not considered a disability for VA purposes.

3.  There has been no demonstration by competent medical evidence, or competent and credible lay evidence, that the Veteran has right or left patellar tendonitis which is causally or etiologically related to his military service.

4.  There has been no demonstration by competent medical evidence, or competent and credible lay evidence, that the Veteran has a lumbar spine disability which is causally or etiologically related to his military service, or that arthritis of the lumbar spine had its onset during active service or was manifest to a compensable degree within one year after discharge from active service.

5.  There has been no demonstration by competent medical evidence, or competent and credible lay evidence, that the Veteran has a cervical spine disability which is causally or etiologically related to his military service, or that arthritis of the cervical spine had its onset during active service or was manifest to a compensable degree within one year after discharge from active service.

6.  There has been no demonstration by competent medical evidence, or competent and credible lay evidence, that the Veteran has left hip degenerative joint disease which is causally or etiologically related to his military service, or that arthritis of the left hip had its onset during active service or was manifest to a compensable degree within one year after discharge from active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or aggravated by active military service, nor may it be presumed (as an organic disease of the nervous system) to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2013).

2.  The criteria for service connection for an eye disability, to include a refractive error, have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 4.9 (2013). 

3.  The criteria for service connection for right knee patellar tendonitis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).

4.  The criteria for service connection for left knee patellar tendonitis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303 (2013).

5.  A lumbar spine disability, to include lumbar strain, degenerative disc disease and degenerative facet joint disease thoracolumbar spine disorder was not incurred in or aggravated during active service, nor may arthritis be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

6.  A cervical spine disability, to include cervical strain and degenerative disc disease, was not incurred in or aggravated during active service, nor may arthritis be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

7.  Left hip degenerative joint disease was not incurred in or aggravated during active service, nor may arthritis be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show.

Duties To Notify And Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The duty to notify was satisfied by a letter from the RO to the Veteran in March 2009. 

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with his claims.  The Veteran has not identified any other outstanding records that are pertinent to the issues currently on appeal.

The Veteran was afforded pertinent VA examinations over the course of this appeal, most recently in 2013.  The Board finds that these examinations and included opinions (discussed below) obtained in this case are adequate, as they were predicated on a reading of the service and post-service medical records in the Veteran's claims file.  They considered all of the pertinent evidence of record, to include the Veteran's service and post-service records and provided a reason for the opinion stated, considering the Veteran's history and the records reviewed.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

The Board finds that all necessary development has been accomplished, to the extent possible, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of the following:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

Service connection may also be established by chronicity or continuity of symptoms for certain chronic conditions.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis is listed as a chronic disease.  

If a veteran served 90 days or more on active duty, service incurrence will be presumed for certain chronic diseases, such as arthritis or sensorineural hearing loss, when it is manifested to a compensable degree within one year of separation from service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

Where the evidence does not warrant presumptive service connection, the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz  (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).  Additionally, the Court has held that the threshold for normal hearing is from 0 to 20 decibels, and that threshold levels above 20 decibels indicate at least some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

Refractive errors of the eyes are developmental defects and not disease or injury within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.

In adjudicating a claim, the Board must assess the competence and credibility of the veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Veteran is competent to provide facts about what he experienced; for example, he is competent to report that he engaged in certain activities in service and currently experiences certain symptomatology.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board acknowledges that it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337.  However, such lack of contemporaneous evidence is for consideration in determining credibility.

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102.

Factual Basis

The Veteran sought service connection for the disorders here being adjudicated in March 2009.  See VA Form 21-526.

Review of the Veteran's service treatment records on file (as above noted, the Veteran's periods of active duty included October 2003 to June 2004, and November 2006 to March 2008) shows that audiometric testing accomplished in November 2003 shows no hearing loss.  Vision screening occurring in November 2003 shows essentially normal findings, with both eyes being determined to be 20/30 or better without glasses.  A May 2004 Report of Medical Assessment reveals no complaints made by the Veteran concerning any medical-related problems.  An August 2007 sick call record notes complaints of right knee pain.  Joint pain, localized in the knee, was diagnosed.  A Report of Medical Assessment (separation examination) dated in January 2008 notes complaints made by the Veteran concerning his back and eyes.  References to a history of back pain was noted.  A health record dated later in January 2008 shows that the Veteran complained of right knee pain at this time.

Left ear hearing loss was diagnosed in February 2002.  For the purposes of this decision, "hearing loss" is that as defined in 38 C.F.R. § 3.385.

October 2005 and March and September 2006 audiogram findings showed no hearing loss.

The Veteran complained of low back pain in July 2008.  See Periodic Health Assessment Form.  

A September 2008 VA primary care follow up note shows that the Veteran was seen for complaints of left hip pain.  Examination was normal, and normal left hip was found.  

An October 2008 VA audio consult report shows complaints made by the Veteran of decreased speech recognition.  He also gave a history of military noise exposure.  Following audiometric testing a diagnosis of normal hearing was provided.  

A December 2008 VA primary care follow up note shows that the Veteran complained of left hip pain.  Left hip pain was diagnosed; the examining physician opined that this was likely due to arthritic changes.  

The report of a VA spine examination, dated in March 2009, notes that the Veteran complained of cervical and lumbar spine problems which he alleged originated while on active duty.  The Veteran added that his back problems had worsened since that time, but that he had yet to receive physical therapy.  He denied a history of trauma to the spine.  X-ray examination (occurring in April 2009) showed mild degenerative changes of the thoracolumbar and cervical spine segments.  The diagnoses included cervical and lumbar strains, cervical and lumbar degenerative disc disease, and lumbar degenerative facet joint disease.  

The report of a VA joints examination, dated in March 2009, shows complaints made by the Veteran concerning his left hip and knees.  He contended that these problems occurred as a result of his active duty.  He added that his problems had worsened since that time.  He denied a history of trauma to the joints.  X-ray examination (dated in April 2009) revealed degenerative changes of the hips.  Bilateral knee X-ray findings were normal.  The diagnoses included bilateral degenerative joint disease of the hips and bilateral knee tendonitis.  

The report of a VA eye examination, also conducted in March 2009, reveals that the Veteran complained of a progressive decrease in visual acuity, which was improved with glasses.  He denied ocular surgeries, traumas, and diseases.  It was not clear as to when this period of decrease began.  Refractive error was diagnosed.  The examiner commented that the Veteran's loss of vision was due to the refractive error.  

The report of an April 2009 VA audio examination shows that the Veteran gave a history of in-service exposure to artillery noise, helicopters, and heavy equipment.  Audiometric examination did not reveal hearing loss.  The diagnosis indicated bilateral hearing within normal limits.  

VA audiogram findings dated in November 2009 includes findings of bilateral normal hearing.  

The Veteran was afforded several VA examinations in April 2010.  The diagnoses included left hip degenerative arthritis; right knee tendinitis; lumbar strain, lumbar degenerative disc disease, and lumbar degenerative facet joint disease; and cervical strain and degenerative disc disease was diagnosed.  

As concerning the Veteran's right knee, the examiner opined that it was less likely as not that the Veteran had a right knee disorder which was related to military service.  He added that in-service the Veteran was only seen in January 2008 for right knee pain complaints, and mentioned that the Veteran's January 2008 separation examination was silent concerning right knee findings.  The examining physician also observed that after his discharge there was no evidence of treatment, suggesting that the in-service right knee finding was acute and transitory in nature, and resolved.  Regarding the Veteran's claimed cervical and lumbar spine disorders, the examiner opined that that Veteran did not have a cervical spine disorder which was caused by or the result of his military service.  He added that neither the service treatment records nor January 2008 examination mention a finding related to the cervical spine.  It was also observed that treatment for the cervical spine was not included in the Veteran's claims folder.  The examiner, in addition, opined that it was less likely as not that the Veteran had a lumbar spine disorder which was related to military service.  To this, the examiner observed that there was only one visit for low back pain, in July 2008.  This the Board notes follows the Veteran's March 2008 service separation.  It was also noted that the Veteran complained of pain as part of a January 2008 post-deployment examination.  The examiner did observe that claims file review did not show that the Veteran had been treated since his service separation, suggesting that the low back complaints in service were acute and transitory in nature, and resolved.  Finally, concerning the Veteran's claimed left hip disorder, the examiner opined that it was less likely as not that the Veteran had a left hip disorder which was related to military service.  To this, the examiner observed that while the Veteran complained of left hip-related pain in November 2007 (in-service) and September 2008 (after service), his January 2008 post deployment examination report made no mention of left hip problems.  The examiner also observed that the claims folder showed no left hip treatment following his service separation.  This, according to the examiner, suggested that the left hip complaints in service were acute and transitory in nature, and resolved.

April 2010 MRI (magnetic resonance imaging) private test reports show findings of cervical spine spondylosis and discogenic disease and lumbar spine muscle spasm and discogenic disease.  

Review of a March 2011 private neurosurgical evaluation report shows that the physician commented upon the Veteran's history of knee tendonitis, and cervical and lumbar spine problems.  Lumbar spine MRI findings from December 2010 were reported.  They included lumbar and cervical spine discogenic disease.  A diagnosis of ethiopathogenia of lumbar spine changes was diagnosed.  The physician noted that this was compatible with traumatic events and overloading events.  He added that, from a chronological standpoint, radiological features could correspond with overloading events on the lumbar spine developed during his military service.  

A January 2012 VA audio consult report shows that the Veteran reported acoustic trauma in service.  Audiometric examination showed no hearing loss (per 38 C.F.R. § 3.385).  

An August 2012 private physician report shows that he saw the Veteran for complaints of cervical and lumbar spine pain.  He noted that the Veteran had informed him that his symptoms started while on active duty performing artillery duty in Kuwait and Afghanistan in 2006.  Following examination of the Veteran, diagnoses of lumbar and cervical disc protrusion and paravertebral muscles myositis were provided.  Also diagnosed was lumbar radiculopathy.  The physician opined that the Veteran's lumbar and cervical spine disorders were "related to his military service."  A rationale for this supplied opinion was not provided.  

A March 2013 VA outpatient record shows that the Veteran provided a history of lower back pain beginning five years earlier.

April and May 2013 VA physical therapy notes show treatment afforded the Veteran for his lumbar spine.  

Pursuant to the Board remand, the Veteran was afforded several VA examinations in August 2013.  The examiners had an opportunity to review the Veteran's claims folder.  A VA spine examination report notes that the Veteran was diagnosed with both cervical strain and cervical degenerative changes in 2010.  The Veteran reported developing his cervical disorders as a result of wearing a heavy helmet and protective gear while in the military.  The presence of cervical arthritis (by X-ray) was documented.  

Examination of the Veteran's thoracolumbar showed a diagnosis of lumbar strain (date of diagnosis noted to be 2010) and lumbar multilevel spondylosis and discogenic disease (date of diagnosis noted to be 2012).  The Veteran attributed his lumbar spine problems to wearing heavy protective gear.  

Examination of the Veteran's knees showed a diagnosis of bilateral patellar tendonitis in 2010.  The Veteran attributed his knee problems to wearing heavy protective gear in service.  

Examination of the Veteran's left hip showed that the examiner reported a diagnosis of bilateral degenerative changes of the hips; this was noted to have been diagnosed in 2009.  The Veteran again alleged that the cause of his hip problems was a result of his wearing heavy protective gear in service.  

Following examination of the Veteran, the examiner opined that it was less likely as not that the Veteran had a cervical spine disorder, lumbar spine disorder, or bilateral hip disorder which was incurred in or caused by an in-service injury, event, or illness.  He added that, pertaining to these three claimed disorders, the findings found in the course of the examination were compatible with objective findings expected to be part of the normal and natural process of aging, and that there was no evidence of trauma residuals or musculoskeletal conditions that could correlate with conditions acquired or related to military service.  As concerning the claimed bilateral knee disorders, the examiner opined that the Veteran's present knee disorders were unrelated to the Veteran's service, adding that no evidence was within the claims folder showing tendonitis of the knees during the Veteran's service or one year following.  The examiner further observed that a knee disorder was not noted in the course of the Veteran's separation examination.  

Analysis

Bilateral Hearing Loss

In assessing the Veteran's service connection claim for hearing loss, the Board must first determine whether the Veteran has a current hearing loss "disability" for VA purposes using the criteria provided under 38 C.F.R. § 3.385.  Several post service VA audiometric examination reports are of record; however, none showed auditory thresholds which were 26 dB or greater in at least three of the required frequencies or 40 dB or greater in any of the required frequencies for either ear.  

The Board notes that the Veteran contends that he has a bilateral hearing loss disability.  Lay persons can provide an eyewitness account of a Veteran's observable symptoms, such as difficulty hearing.  Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  The Veteran is not competent, however, to report that he meets the auditory decibel threshold that is required for his claimed hearing impairment to be considered a disability under VA regulations, because that assessment does not involve a simple diagnosis.  Therefore, while the Board has considered the assertions of the Veteran, it finds that they are not competent to state that the Veteran meets the auditory decibel threshold required for the claimed hearing loss to be considered a disability under VA regulations.  See Jandreau (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

Congress specifically limits entitlement for service-connected disability to cases where an in-service disease or injury has resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Without evidence of current hearing loss disability, the claim for entitlement to service connection for bilateral hearing loss disability must be denied.  

Eye Disability, to include Refractive Error

The Veteran seeks service connection for an eye disorder, to include a refractive error.  

While the Veteran, during a period of active duty (January 2008), made unspecified eye-related complaints, there is no competent evidence of record to indicate he has been diagnosed with a chronic eye disorder(s) at any point in the appeal period.
 
With respect to the claim, there is no medical record that the Veteran currently suffers from any such chronic eye-related residuals.  A March 2009 VA examination report indicates the Veteran does not suffer an eye disability other than a refractive error.  Refractive errors of the eyes are developmental defects and not disease or injury within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).

The Veteran has not identified any competent medical records which may support a current diagnosis of a bilateral eye disability other than a refractive error.  In the absence of proof of a present disability there can be no valid claim.  Brammer, at 225.  

Right and Left Knee Patellar Tendonitis

The only medical opinions to address causation are those offered by the April 2010 (right knee) and August 2013 (both knees) VA examiners who concluded that the Veteran did not have a right or left patellar tendonitis related to his active military service.  The examiners both offered a supporting comprehensive rationale.  To the extent the Veteran asserts he has bilateral knee tendonitis that is due to service, the Board finds that given the particular facts of this case, his condition could have multiple causes and is not a disability for which a lay opinion is competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011). 

While the Veteran has essentially claimed to have had problems with his knees since his military service, and while bilateral tendonitis was first diagnosed post service in March 2009 (see VA examination report), a left knee disorder was not diagnosed in the course of an April 2010 VA examination.  While continuity of symptomatology, rather than continuity of treatment is the focus, medical records pertaining to the Veteran's knees do not demonstrate such continuity of symptomatology. 

Thus, the only competent, credible evidence of record is the April 2010 and August 2013 VA opinions which weigh against the claims.  There is no competent, credible evidence of continuity of symptomatology since service or evidence that service connection can be awarded on a presumptive basis.  

Left Hip Degenerative Joint Disease

The preponderance of the competent medical, or competent and credible lay, evidence of record in this case is against the Veteran's claim seeking service connection for left hip degenerative joint disease.  Therefore, the claim must be denied.  38 C.F.R. § 3.102.

The Board acknowledges the assertions by the Veteran in support of his claim; the Veteran essentially has claimed that wearing protective gear during his military service caused him to develop his claimed left hip disorder.  He is competent to comment as to his observable symptoms during and after active duty.  The Board finds that his assertions are credible. 

However, the contentions that the Veteran incurred a left hip-related disability during active duty does not constitute medical evidence in support of his claim.  Although lay persons are competent to provide opinions on some medical issues, the specific issue in this case -- whether the Veteran has a left hip disorder, to include degenerative joint diseases which is related to active duty -- falls outside the realm of common knowledge of a lay person.  See Kahana, at 435; and Jandreau, at 1377 n.4.  As a result, the assertions by the Veteran cannot constitute competent medical evidence in support of his claim.

The Veteran is competent to state that he observed the claimed left hip symptoms during or after service.  The Board finds them to be credible in this regard.  However, they are not competent to attribute the coincidence of symptoms occurring during or after service, or before or after the development of left hip-related disorders, as establishing the diagnosis and etiology of his current left hip degenerative changes.  Of significant note, even if the Veteran did complain of left hip pain in November 2007, there is no competent credible evidence that he has a current left hip disability related to such complaints.  As such, the Board finds that the Veteran's assertions are outweighed by the April 2010 and August 2013 VA medical opinions which noted the complaints in service were acute and transitory and there was no evidence of trauma residuals or musculoskeletal conditions that could correlate with condition acquired or related to service.  

It is again observed that the claimed disorder was not present during the Veteran's military service, and was not, until, March 2009, at which time degenerative joint disease was diagnosed.  The Board is aware that left hip pain was found as part of VA medical records dated in September and December 2008.  The September 2008 record found normal left hip findings after examination.  Pain is not, in and of itself, a disability for the purposes of service connection.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (holding that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted), appeal dismissed, 259 F.3d 1356 (Fed. Cir. 2001).  Here, the claimed disorder has not been shown by a competent medical opinion to be etiologically-related to active military service, and, concerning the presence of any diagnosed arthritis, none is shown to have been manifested within the first post service year following the Veteran's military separation.

In summary, the record contains no competent evidence linking a current diagnosis of any left hip-related disorder to his military service.  While the Veteran claimed that he suffered from such problems after his service separation, the medical evidence of record does not support such a finding.  Again, the Veteran had an opportunity to supply additional medical records, and, did not.  Thus, after considering all the evidence under the laws and regulations set forth above, the Board concludes that the Veteran is not entitled to service connection for his claimed left hip disorder, because the competent evidence does not reveal a nexus between the Veteran's military service and the claimed disorder.  Absent such a nexus, service connection may not be granted.  38 C.F.R. § 3.303.  

Further, as noted, as arthritis was not diagnosed within the applicable presumptive period, entitlement to service connection on a presumptive basis, pursuant to 38 C.F.R. §§ 3.307, 3.309, may not be granted.  

Lumbar and Cervical Spine Disabilities

The preponderance of the competent medical, or competent and credible lay, evidence of record in this case is found to be against the Veteran's claims seeking service connection for a lumbar spine disability (to include lumbar strain, degenerative disc disease and degenerative facet joint disease) and for a cervical spine disability (to include cervical strain and degenerative disc disease).  Therefore, the claims must be denied.  38 C.F.R. § 3.102.

The Board acknowledges the assertions by the Veteran in support of his claims; the Veteran essentially has claimed that wearing protective gear during his military service caused him to develop his two claimed back-related disorders.  He is competent to comment as to his observable symptoms during and after active duty.  The Board finds that his assertions are credible. 

However, the contentions that the Veteran incurred either a lumbar spine and/or cervical spine disability during active duty does not constitute medical evidence in support of his claim.  Although lay persons are competent to provide opinions on some medical issues, the specific issue in this case -- whether the Veteran has lumbar and cervical spine disorders which are related to active duty -- falls outside the realm of common knowledge of a lay person.  See Kahana, at 435; Jandreau, at 1377 n.4.  As a result, the assertions by the Veteran cannot constitute competent medical evidence in support of his claims.

The Veteran is competent to state that he observed having symptoms related to his lumbar and cervical spine segments during or after service.  The Board finds them to be credible in this regard.  However, they are not competent to attribute the coincidence of symptoms occurring during or after service, or before or after the development of spine-related disorders, as establishing the diagnosis and etiology of his current lumbar spine and cervical spine disorders.  Of significant note, the service treatment records are devoid of a finding of any complaints referable to the Veteran's cervical spine.  The Veteran only complained of back problems (assumably, the lumbar spine) in January 2008.  Even if the Veteran did complain of both lumbar and cervical spine problems in service, there is no competent credible evidence that he has a current lumbar or cervical spine disorder related to such complaints.  As such, the Board finds that the Veteran's assertions are outweighed by the April 2010 and August 2013 VA medical opinions which noted the complaints in service were acute and transitory and there was no evidence of trauma residuals or musculoskeletal conditions that could correlate with condition acquired or related to service.  

The Board is aware of the private opinion rendered in this case in August 2012, where the physician commented that the Veteran's lumbar and cervical spine disorders were "related to his military service."  As above noted, this opinion was not accompanied by any supporting rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight).  A medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

It is again observed that neither claimed disorder was present during the Veteran's military service (back "pain" was diagnosed in January 2008; see Sanchez-Benitez), and was not, until, March 2009, at which time degenerative thoracolumbar spine and cervical spine changes were diagnosed (as shown on April 2009 X-ray studies).  In this case, neither disorder has been shown by a competent medical opinion to be etiologically-related to active military service, and, concerning the presence of any diagnosed arthritis, none is shown to have been manifested within the first post service year following the Veteran's military separation.

In summary, the record contains no competent evidence linking a current diagnosis of any lumbar and/or cervical spine-related disorder to his military service.  While the Veteran claimed that he was treated for such problems after his service separation, the medical evidence of record does not support such a finding.  Again, the Veteran had an opportunity to supply additional medical records, and, did not.  Thus, after considering all the evidence under the laws and regulations set forth above, the Board concludes that the Veteran is not entitled to service connection for his claimed lumbar and cervical spine disorders, because the competent evidence does not reveal a nexus between the Veteran's military service and the claimed disorders.  Absent such a nexus, service connection may not be granted.  38 C.F.R. § 3.303.  

Further, again, as noted, as arthritis of either the lumbar spine or cervical spine was not diagnosed within the applicable presumptive period, entitlement to service connection on a presumptive basis, pursuant to 38 C.F.R. §§ 3.307, 3.309, may not be granted.

The preponderance of the competent medical, or competent and credible lay, evidence of record is against the Veteran's claims for service connection.  The Board has considered the doctrine of giving the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application. 


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for an eye disability, to include a refractive error, is denied.  

Service connection for right knee patellar tendonitis is denied.  

Service connection for left knee patellar tendonitis is denied.  

Service connection for a lumbar spine disability, to include lumbar strain, degenerative disc disease and degenerative facet joint disease, is denied.  

Service connection for a cervical spine disability, to include cervical strain and degenerative disc disease, is denied.  

Service connection for left hip degenerative joint disease is denied.  


REMAND

Additional development is necessary concerning the claim of service connection for thrombophlebitis.  

The medical evidence of record indicates that the Veteran was diagnosed in July 2006 by VA with deep vein thrombosis.  See VA education discharge showing that the Veteran was treated with anticoagulation after presenting with left leg deep vein thrombosis.  Thus, the evidence of record indicates that he had been treated prior to his period of active service which began in October 2006.  

The Veteran was also diagnosed with thrombophlebitis during his period of active duty dated from October 2006 to March 2008.  See treatment records dated in March and August 2007, and January 2008.  This raises the question of whether the disorder pre-existed service and whether that condition was aggravated during service.  

An April 2009 VA general medical examination report shows that the Veteran gave a history of left leg deep vein thrombosis.  He claimed this began in 2006 during active service.  The diagnoses included thrombophlebitis, resolved.  While the RO in May 2009 determined that the Veteran had thrombophlebitis, which existed prior to service, and that it did not worsen during service, the evidence now of record is inadequate to fairly adjudicate this claim.  

A veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111.  See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) and Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003).

The medical evidence of record does not adequately answer that question.  While an April 2010 VA examiner attempted to supply an opinion, it was faulty.  In finding that the Veteran had left leg thrombophlebitis which preexisted a period of service, the examiner opined that it was not as least as likely as not that it was incurred in or aggravated during military service.  The examiner used the incorrect legal standard, "at least as likely as not," rather than "clearly and unmistakably."  Thus, another opinion is required on remand.  

Accordingly, this case is REMANDED to the RO for the following:

1.  Schedule the Veteran for an appropriate VA evaluation to determine the nature, onset date and etiology of any current thrombophlebitis and specifically to determine whether it is linked to the Veteran's active service, as well as whether it pre-existed service.  The claims file, to include a copy of this Remand, must be made available to the examiner for review in connection with the examination.  An opinion in response to the questions below should be obtained even if the Veteran does not report for the examination.

Based on the examination and review of the record, the examiner should answer the following:  

(a)  Does the evidence of record clearly and unmistakably show (i.e., it is undebatable) that the Veteran had thrombophlebitis that existed prior to his entry onto active duty in November 2006?  

(b)  If the answer to (a) is yes, does the evidence of record clearly and unmistakably show that the preexisting thrombophlebitis was not aggravated by service or that any increase in disability was due to the natural progression of the disease?

Please identify any such evidence with specificity.

(c)  If the answer to either (a) or (b) is no, is it at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran's current thrombophlebitis, if diagnosed (or, if not diagnosed, any thrombophlebitis diagnosed since March 2009) is causally or etiologically related to any incident of military service.

Note:  The term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

2.  After undertaking any other development deemed appropriate, the RO/AMC should readjudicate the issue of entitlement to service connection for thrombophlebitis based on the entirety of the evidence.  If the benefit sought is not granted, the appellant should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for future review.

The purpose of this REMAND is to ensure due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


